DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Prosecution
This Office Action is Non-Final Rejection since the Examiner has changed the arts and advanced new arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-33 are rejected under 35 U.S.C. 103 as being unpatentable over Terashima et al (U.S.Pat. 7,050,152 B2) in view of Kaneko et al (U.S.Pat. 10,649,346).
                                          
    PNG
    media_image1.png
    425
    507
    media_image1.png
    Greyscale

         As to claims 1, 30-33, Terashima discloses an apparatus and corresponding method 

comprising: a positioning monitoring system (210) configured to determine a position of a substrate (140) with respect to a projection system (220) configured to project a radiation beam through an opening (see figure 1) in the projection system and onto the substrate wherein a component (an inherent element for example: an emitter or receiver or any components) of the position monitoring system (210) is located beneath the projection system in use and a baffle (212; 214) disposed between the opening and the component.
            As to claim 19, wherein the baffle (212; 214) has a baffle width, the component has a component width measured parallel to the baffle and the baffle width is equal to or greater than the component width (see figure 2).
          As to claim 20, a substrate table (145) configured to support the substrate (140) wherein the baffle (212; 214) has a generally vertical portion that extends in a direction generally between the projection system and the substrate table.
          
    PNG
    media_image2.png
    432
    369
    media_image2.png
    Greyscale

            As to claims 21 and 29, a first portion of the baffle (212; 214) extends along a first edge of the component (210) proximal to the opening (212); a second and third portion (see figure 2, re-produced above) along at least part of a second edge and third edge of the component and the second and third edges are adjacent the first edge. 
           As to claim 22, wherein a portion of the baffle (212; 214) has a getter (see figure 2).
           As to claim 23, the projection system has a dynamic gas lock (220) and the opening of the projection system (see figure 1) corresponds to an opening in the dynamic gas lock.
           As to claim 24, as shown in figure 1, wherein the baffle (212; 214) is formed integrally with the projection system.
          As to claim 25, a supply line (see figure 2) to delivery gas generally toward the substrate.
          As to claim 26, as shown in figure 2, a gas emitting end of the supply line is disposed between the opening and the component of the position monitoring system (210).
         As to claim 27, as shown in figure 2, wherein the gas emitting end of the supply line is disposed between the baffle (212; 214) and the component of the position monitoring (210).
         As to claim 28, as shown in figure 2, it is apparent that the gas emitting end width is greater than the component width. 
         Thus, Terashima discloses substantially all of the limitations of the instant claims.  Terashima does not expressly disclose the component of the position monitoring system include a reflective surface of an interferometer, as recited in the instant claims.  It is the Examiner’s position that this element is an inherent element of the positioning system and it is well known in the art.  For example, Kaneko et al discloses a position monitoring system (IF) having a component having a reflective surface (130, 140) of an interferometer (see col.9, lines 45-50). It would have been obvious to a killed artisan before the effective filling date of the claimed invention to utilize the positioning monitor system of Kaneko in the apparatus of Terashima for the purpose of detecting the position of the substrate, as intended. 

Claims 17 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over  Nogawa et al (US 2002/0018190 A1) in view of Nagata et al (U.S.Pat. 7,601,945).
            As to claims 1, 30-33, Nogawa discloses an apparatus and corresponding method 

comprising all features of the instant claims such as: a positioning monitoring system (49) configured to determine a position of a substrate (21) with respect to a projection system (46) configured to project a radiation beam through an opening (see figure 10) in the projection system and onto the substrate wherein a component (an inherent element for example: an emitter or receiver or any components) of the position monitoring system (49) is located beneath the projection system in use and a baffle (47) disposed between the opening and the component
           It is noted that the component/emitter or receiver (that is an inherent of element of the position monitoring system) and must include a reflective surface for the positioning monitoring system to function as intended.  Furthermore, this element is well-known in the art.  For example, Nagata discloses a position detecting device used in a lithography system having a component with a scale of a linear encoder (see col.1, lines 19-23).  In view of such teachings, it would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ the position device having a component with a scale of a linear encoder as suggested by Nagata into the apparatus of Nogawa for the purpose of detecting the position of the substrate, as intended. 
Response to Amendment/Argument
Applicant’s amendment filed September 9, 2022 has been entered.  Claims 17, 30-33 have been amended.  Claim 18 has been cancelled.   Applicant’s arguments in conjunction with the amendment have been carefully reviewed but they have been traversed in view of new grounds of rejections as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
11/14/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882